Citation Nr: 1213663	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-29 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus, and whether service connection is warranted for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for vertigo.

3.  Whether new and material evidence has been received to reopen a claim of service connection for prostatitis.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a nervous condition. 

5.  Entitlement to service connection for hypertension



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to April 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied reopening the claims of service connection for prostatitis, a nervous disorder, tinnitus, vertigo, and hypertension.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for tinnitus, vertigo, and hypertension, and whether new and material evidence has been received to reopen a claim of service connection for prostatitis and a nervous disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for vertigo was previously denied in a January 2007 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

2.  The evidence associated with the claims file subsequent to the January 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for vertigo and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's claim of entitlement to service connection for tinnitus was previously denied in a January 2007 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

4.  The evidence associated with the claims file subsequent to the January 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus and raises a reasonable possibility of substantiating the claim.

5.  The evidence demonstrates that the Veteran's currently diagnosed tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that denied the Veteran's claim of entitlement to service connection for vertigo is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

2.  Evidence received since the final January 2007 determination wherein the RO denied the Veteran's claim of entitlement to service connection for vertigo, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp 2011); 38 C.F.R. § 3.156 (2011).

3.  The January 2007 rating decision that denied the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

4.  Evidence received since the final January 2007 determination wherein the RO denied the Veteran's claim of entitlement to service connection for tinnitus, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp 2011); 38 C.F.R. § 3.156 (2011).
 
5.  The criteria for a grant of service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for tinnitus and vertigo.  The RO originally denied the Veteran's claims of entitlement to service connection for tinnitus and vertigo in a decision dated January 2007 .  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103. 

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claims of entitlement to service connection for tinnitus and vertigo were initially denied in a January 2007 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, private treatment records, VA outpatient treatment records, and VA examination reports.  Subsequently, VA outpatient treatment records, a VA examination report, and personal statements by the Veteran have been associated with the claims file. 

The claim was denied as there was, among other things, no evidence of an in-service incident or tinnitus or vertigo, or a relation to the Veteran's service-connected bilateral hearing loss.  The evidence submitted subsequent to the January 2007 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the January 2007 decision suggests that the Veteran has suffered from tinnitus and vertigo since his time in-service, and has continued to have related symptoms since that time.  Additionally, the Veteran's subsequent VA treatment records and December 2009 VA examination report suggests that the Veteran has continued to complain of and seek treatment for tinnitus and vertigo.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

Therefore, the evidence submitted since the final January 2007 decision relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that the claims of service connection for tinnitus and vertigo are reopened.


III.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).   

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for tinnitus.  The Veteran asserts that his tinnitus is related to his active service.  Specifically, he contends he was exposed to 20 years of military noise exposure working at airports, including four years working with B-52 jets.  

The Veteran's service treatment records do not demonstrate that he was diagnosed with tinnitus during active military service.  However, at an October 1970 examination for his retirement, the Veteran complained of tinnitus.  Additionally, on June 1970 report of medical history, the Veteran reported that he was having ear, nose, and throat trouble.  

Additionally, it was noted in a November 1971 rating decision that the Veteran reported tinnitus at his retirement examination.  The rating decision conceded that the Veteran had moderate noise exposure.  

A May 2006 letter from the Veteran's private physician noted that he was treating the Veteran for long-term tinnitus.  

The Veteran was afforded a VA examination in November 2006.  The Veteran complained of tinnitus since 1954.  The Veteran reported that he had bilateral permanent tinnitus, which he described as a loud disturbing high pitched noise that interfered with communication and with his sleeping hours.  Additionally, he reported 20 years of military noise exposure while working with airplanes.  The VA examiner concluded that the Veteran had a normal ear exam and sensory neural hearing loss.  The examiner stated that the Veteran never complained of tinnitus in-service, as far as she could see from the records, so it was less likely as not that the symptoms of hearing loss were caused by his service duties.  

After a careful review of the evidence, the Board finds that the Veteran's service treatment records contain in-service findings consistent with this disability, he has reported continuity of symptomatology since service, and his VA and private treatment records show a diagnosis of tinnitus.  Collectively, the above stated evidence demonstrates that the Veteran's currently diagnosed tinnitus is related to his period of military service.

Additionally, the Board notes that tinnitus, and the symptomatology thereof, are the type of condition subject to lay observation.  The Board also wishes to note the holding of Jandreau , Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), that lay evidence, such as that provided by the Veteran in this case, can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional, as is the case here with the December 2007 VA general medical examination.  See also Davidson v. Shinseki, 2009-7075 (Fed. Cir. Sep. 14, 2009).  Further, the Board is of the opinion that this case law is of particular significance in a case, such as this, where the Veteran indicated the presence of relevant symptomatology prior to his separation from active service, reported continuity of symptomatology, and nothing in the record explicitly refutes the Veteran's account of his medical history regarding this disability.

While the Veteran was afforded a VA examination in November 2006, it is inadequate for rating purposes.  Significantly, in rendering her opinion, the examiner appears to have relied on an inaccurate factual history.  In this regard, the examiner stated that the Veteran never complained of tinnitus in-service, as far as she could see from the records, so it was less likely as not that the symptoms of hearing loss were caused by his service duties.  However, the examiner failed to discuss the June 1970 retirement examination, where the Veteran reported tinnitus and hearing loss.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Furthermore, the examiner failed to discuss the Veteran's lay evidence of continuity of symptomatology when offering her opinion as to etiology.  As such, the examination report is not adequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  

As stated above, there is competent, probative medical evidence linking the Veteran's current tinnitus to his period of active service.  Therefore, the Board is of the opinion that the point of equipoise in the evidence has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for tinnitus will be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

New and material evidence having been submitted, the claim of service connection for vertigo, is reopened.  To this extent and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of service connection for tinnitus, is reopened.  

Entitlement to service connection for tinnitus is granted.


REMAND

The claim of service connection for vertigo was reopened above.  A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for vertigo and hypertension, and whether new and material evidence has been received to reopen the claims of service connection for a nervous condition and prostatitis.


A. Whether new and material Evidence has been received to reopen the claims of service connection for a nervous condition and prostatitis

The Veteran is seeking service connection for a nervous condition and prostatitis.  However, the Board has reviewed the Veteran's claims file, and both private and VA treatment records are void of diagnoses of prostatitis and a nervous condition.  Nonetheless, on the March 2010 notice of disagreement, the Veteran reported that he continued to receive medical treatment at the Mayaguez VAOPC.  The claims file contains VA outpatient records through November 2008.  Because it appears that there may be outstanding VA medical records that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992).   Therefore, a remand is necessary in order to obtain these outstanding records. 

B. Service Connection for Vertigo

The Veteran's service treatment records do not demonstrate that he was diagnosed with vertigo during active military service.  However, at an October 2010 examination for his retirement, the Veteran complained of unsteadiness.  

A May 2006 letter from the Veteran's private physician noted that he was treating the Veteran for long-term vertigo.  

The Veteran was afforded a VA examination in November 2006.  The Veteran complained of vertigo since 1954.  The Veteran complained of balance problems and episodic positional vertigo for some years.  Additionally, he stated that his vertigo worsened with sudden head movements.  Furthermore, he reported 20 years of military noise exposure while working with airplanes.  The VA examiner concluded that the Veteran had a normal ear exam and sensory neural hearing loss.  The examiner stated that the Veteran never complained of vertigo.  Significantly, however, in rendering this opinion, the examiner appears to have relied on an inaccurate factual history.  In this regard, the examiner stated the Veteran never complained of vertigo.  However, the examiner failed to discuss the June 1970 retirement examination where the Veteran reported unsteadiness and the Veteran's private doctor letter that noted that the Veteran was being treated for vertigo.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history).  Furthermore, the examiner failed to render an etiology opinion as to the Veteran's vertigo.  Moreover, the examiner failed to discuss the Veteran's lay evidence of continuity of symptomatology when offering her opinion as to etiology.  As such, the examination report is not adequate for rating purposes, and this matter must be remanded.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service); see also 38 C.F.R. § 4.2 (2010) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  
  
The Board is without medical expertise to determine if the Veteran has a diagnosis of vertigo that is related to an in-service incident or injury, or his service-connected bilateral hearing loss and/or tinnitus.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the report, the VA examiner must acknowledge and discuss the Veteran's lay statements, to include reports of continuity since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

C. Service Connection for Hypertension

In the March 2010 rating decision, the RO incorrectly classified the Veteran's claim of service connection for hypertension as a new and material claim.  While the Veteran's hypertension was discussed in a December 2002 rating decision adjudicating an increase rating claim for diabetes mellitus, the Veteran's hypertension was never separately claimed or adjudicated at that time.  Therefore, this claim must be remanded in order for the AMC/RO to send the proper notice for a claim of service connection and adjudicate the claim of service connection for hypertension in the first instance and provide the Veteran with an appropriate rating action. 

Lastly, the claims file contains statements that are in Spanish and have yet to be translated into English.   These documents have been marked in the claims file.  These records pertain to the Veteran's condition that is currently on appeal, and is relevant in determining whether the Veteran's current conditions are related to his active duty service, and should be considered in evaluating the merits of his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1) The AMC/RO should obtain any available outstanding VA treatment records dated from November 2008 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) The AMC/RO should obtain translations, from Spanish to English, of the marked documents in the claims file, for use in the adjudication of the appeal.  In addition, please review  any new evidence submitted for documents that may also require translation.

3) Additionally, the AMC/RO should schedule the Veteran for a new VA examination with an appropriate specialist to determine the nature and etiology of his currently diagnosed ear disorder, to include vertigo.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this REMAND in conjunction with the Veteran's examination and note this has been accomplished in the VA examination report.  

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of any ear disorders, to include vertigo.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's ear disorders, to include vertigo, had its onset during active service or is/are related to any in-service disease, event, or injury.  In doing so, the examiner should discuss the Veteran's service treatment records, to include an October 1970 in-service report of unsteadiness. 

Furthermore, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed ear disorder, to include vertigo, was caused or aggravated (i.e., permanently worsened beyond the nature progress of the disease) by his service-connected disabilities, to include bilateral hearing loss and/or tinnitus.  Please specifically address whether there was any increase in severity of the Veteran's ear disorders, to include vertigo, that was proximately due to or the result of the Veteran's bilateral hearing loss and/or tinnitus, and not due to the natural progress of the ear disorders, to include vertigo.

In offering these opinions, the examiner should specifically acknowledge and discuss the Veteran's service treatment records, which document a report of unsteadiness; private treatment records; VA treatment records; the November 2006 VA examination reports; May 2006 private doctor letter; and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) The AMC/RO should ensure that the Veteran has been sent proper notice for his claim of service connection for hypertension.  Subsequently, the AMC should adjudicate the claim of service connection for hypertension in the first instance and provide the Veteran with an appropriate rating action. 

5) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


